Citation Nr: 0205555	
Decision Date: 05/29/02    Archive Date: 06/11/02

DOCKET NO.  97-06 618A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder diagnosed as post-operative herniated nucleus 
pulposus at the level of the fifth lumbar and first sacral 
vertebrae (L5-S1), with spina bifida deformity.

(The issue of entitlement to compensation for a post-
operative low back disorder pursuant to 38 U.S.C.A. § 1151 
will be the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from November 1971 to November 
1975, and from October 1981 to April 1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision in 
which the RO determined that the veteran was not entitled to 
compensation for a low back disorder pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991).  The veteran 
has also appealed a January 2001 rating decision in which the 
RO determined that he had not submitted new and material 
evidence to reopen his claim for direct or secondary service 
connection for the same low back disorder.

The Board has determined that the issue of entitlement to 
compensation for a low back disorder pursuant to the 
provisions of 38 U.S.C.A. § 1151 requires further 
development. The Board is undertaking additional development 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.


FINDINGS OF FACT

1.  In a July 1990 decision which was affirmed by the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims, hereinafter referred to as 
the Court), the Board determined that the veteran had not 
submitted new and material evidence to reopen his claim for 
service connection for a low back disorder diagnosed as 
herniated nucleus pulposus at L5-S1, with spina bifida 
deformity.

2.  The evidence received since the Board's July 1990 
decision is either cumulative of evidence of record and 
considered at the time of said decision, or is not probative 
of the issue of whether the veteran's current disability from 
a low back disorder was incurred in service or is proximately 
due to or the result of a service-connected disability.


CONCLUSIONS OF LAW

1.  The Board's July 1990 decision in which it determined 
that new and material evidence had not been submitted to 
reopen the claim of entitlement to service connection for a 
low back disorder diagnosed as herniated nucleus pulposus 
with spina bifida deformity is final.  38 U.S.C.A. §§ 5108, 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156, 20.1100 
(2001).

2.  Since the Board's July 1990 disallowance of the claim, 
new and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a low back 
disorder diagnosed as herniated nucleus pulposus, with spina 
bifida deformity.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has current disability from a 
low back disorder which he incurred during his active 
military service or that is proximately due to or the result 
of his service connected disability related to a cervical 
spine disorder.  

For the reasons and on the bases discussed below, the Board 
concludes that the veteran has not submitted new and material 
evidence to reopen the claim for service connection which was 
finally decided by the Board in July 1990, that is, the claim 
for direct or secondary service connection for a low back 
disorder diagnosed as herniated nucleus pulposus, with spina 
bifida deformity.

Initially, however, the Board will address the applicability 
of and compliance with the VCAA.

I.  Applicability of and Compliance with VCAA

Passage of the Veterans Claims Assistance Act of 2000 (VCAA) 
has significantly changed the adjudication process for claims 
for compensation benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5104(a) and 5107 (West 1991 & Supp. 2001).  The 
VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of the VA with respect to the duty 
to assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  Generally, 
this change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or, as here, filed before the date of 
enactment and not yet final as of that date.

In Holliday v. Principi, 14 Vet. App. 280 (2001), the Court 
held that that all provision of the VCAA are potentially 
applicable to all claims for VA benefits, and that the Court 
could not determine in the first instance the specific 
applicability of the VCAA to a particular case.  Before 
judicial review, the question of the applicability of VCAA to 
a particular case must be considered by VA.

Under VCAA, VA has the duty to assist the veteran in the 
development of his claims, the duty to notify him of the 
evidence necessary to support his claims, and to notify him 
of VA's inability to obtain certain evidence.  These duties 
are discussed in more detail below.

A. Duty to Assist in Development of Requests to Reopen a 
Finally Decided Claim

The VCAA applies to claims to reopen a previously denied 
claim for compensation benefits if, as in this case, the 
claim was pending on or before August 29, 2001.  However, by 
regulations adopted pursuant to VCAA, VA has a somewhat more 
limited duty to assist the veteran in development of a 
previously disallowed claim than in the case of a new claim.  

The VCAA, in section 3, provides that nothing in section 3 of 
the VCAA shall be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured.  Veterans Claims Assistance 
Act of 2000 (Nov. 9, 2000; 114 Stat. 2096), to be codified at 
38 U.S.C. § 5103A(f). Clearly, therefore, to whatever extent 
the new legislation has changed the approach to developing 
evidence in claims, it has not modified the longstanding 
requirement that a previously denied claim may not be 
reopened and readjudicated unless, and until, there has been 
a finding that new and material evidence has been submitted.

VA has published regulations implementing the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  This 
rule is effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
As for the applicability of the regulations, the following 
applies: 

Applicability Dates: Except for the 
amendment to 38 CFR 3.156(a), the second 
sentence of 38 CFR 3.159(c), and 38 CFR 
3.159(c)(4)(iii), the provisions of this 
final rule apply to any claim for 
benefits received by VA on or after 
November 9, 2000, as well as to any claim 
filed before that date but not decided by 
VA as of that date. The amendment to 38 
CFR 3.156(a), the second sentence of 38 
CFR 3.159(c), and 38 CFR 3.159(c)(4)(iii) 
apply to any claim to reopen a finally 
decided claim received on or after August 
29, 2001.  66 Fed. Reg. 45620 (2001). 

The amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) 
specifically refer to new and material evidence (38 C.F.R. 
§ 3.156(a)) and to the assistance VA will give an individual 
attempting to reopen a finally decided claim.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  In this case, VA has provided that the 
regulations implementing the VCAA that apply to attempts to 
reopen a finally decided claim apply only to claims to reopen 
a finally decided claim received on or after August 29, 2001.  

In the matter before the Board, the veteran appealed a 
January 2001 rating decision that denied a claim to reopen a 
finally decided claim.  The claim to reopen was received in 
December 2000.  Thus, clearly, the amendment to 38 C.F.R. 
§ 3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii) do not apply to this matter.

It appears, therefore, that the statutory provisions of the 
VCAA left intact the requirement that a previously denied 
claim may not be reopened and readjudicated unless, and 
until, there has been a finding that new and material 
evidence has been submitted.  VA, in promulgating regulations 
to apply the VCAA, chose to apply the VCAA duty to assist 
claimants in developing evidence to an individual attempting 
to reopen a finally decided claim only to such attempts to 
reopen received on or after August 29, 2001.

Thus, the previous iteration of 38 C.F.R. §§ 3.156(a) and 
3.159 apply to the matter before the Board.

The definition of new and material evidence, at 38 C.F.R. 
§ 3.156(a) (2001), will be discussed below.  Concerning VA's 
duty to assist in developing claims, 38 C.F.R. § 3.159 (2001) 
provides:

(a) Although it is the responsibility of 
any person filing a claim for a benefit 
administered by the Department of 
Veterans Affairs to submit evidence 
sufficient to justify a belief in a fair 
and impartial mind that the claim is well 
grounded, the Department of Veterans 
Affairs shall assist a claimant in 
developing the facts pertinent to his or 
her claim. This requirement to provide 
assistance shall not be construed as 
shifting from the claimant to the 
Department of Veterans Affairs the 
responsibility to produce necessary 
evidence. (emphasis added)

(b) When information sufficient to 
identify and locate necessary evidence is 
of record, the Department of Veterans 
Affairs shall assist a claimant by 
requesting, directly from the source, 
existing evidence which is either in the 
custody of military authorities or 
maintained by another Federal agency. At 
the claimant's request, and provided that 
he or she has authorized the release of 
such evidence in a form acceptable to the 
custodian thereof, the Department of 
Veterans Affairs shall assist a claimant 
by attempting to obtain records 
maintained by State or local governmental 
authorities and medical, employment, or 
other non-government records which are 
pertinent and specific to the claim. The 
Department of Veterans Affairs shall not 
pay any fees charged by the custodian for 
providing such evidence. (emphasis added)

(c) Should its efforts to obtain evidence 
prove unsuccessful for any reason which 
the claimant could rectify, the 
Department of Veterans Affairs shall so 
notify the claimant and advise him or her 
that the ultimate responsibility for 
furnishing evidence rests with the 
claimant.

As the last sentence of paragraph (a) indicates, VA's duty to 
assist the claimant in developing the claim does not alter 
the requirement that the claimant submit new and material 
evidence.  VA's general duty is (1) to request, directly from 
the source, existing evidence which is either in the custody 
of military authorities or maintained by another Federal 
agency when information sufficient to identify and locate 
necessary evidence is of record, and (2) to attempt to obtain 
records maintained by State or local governmental authorities 
and medical, employment, or other non-government records when 
such records are pertinent and specific to the claim, and 
when the claimant has requested such assistance and has 
authorized the release of such evidence in a form acceptable 
to the custodian thereof.  

VA's duty to assist the veteran is not a one-way street.  If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence.  Wood 
v. Derwinski, 1 Vet. App. 190, 192 (1999).  The veteran has 
the responsibility to cooperate in the development of the 
claim.  The veteran is advised that the duty to assist is not 
unlimited.  VA is not required to undertake a "fishing 
expedition" to determine if there might be some unspecified 
information which could possibly support the veteran's 
contentions.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992).

Therefore, to determine whether VA has provided the requisite 
duty to assist the claimant in this instance, the Board must 
answer the questions of whether the record contains (1) 
sufficient information to identify and locate necessary, 
existing evidence in the custody of military authorities or 
maintained by another Federal agency, which VA has not 
requested directly from the source; and (2) the claimant's 
request for assistance and authorization for the release of 
records, in a form acceptable to the custodian thereof, for 
other evidence that is both pertinent and specific to the 
claim, and which VA has not attempted to obtain.  

Addressing the first question, the veteran has not identified 
with the required specificity, nor does the record contain 
sufficient information to identify and locate necessary, 
existing evidence in the custody of military authorities or 
maintained by another Federal agency, which VA has not 
requested directly from the source.

Addressing the second question, the claimant has not 
requested assistance nor provided authorization for the 
release of records which are pertinent and specific to the 
claim, and which VA has not attempted to obtain.

The veteran has had several opportunities to identify sources 
of evidence but has not responded with the specificity which 
would require or allow VA to assist in the development of his 
claim.  These opportunities include the claims he has filed, 
his Notice of Disagreement, his VA Form 9, and the informal 
brief filed on his behalf by his representative service 
organization.  He has not provided names of treatment 
providers, dates of treatment, or custodians of records, 
either private, Federal agency, or service related, which 
have not been obtained.

B.  Duty to Notify Claimant of Inability to Obtain Records

The revised regulation concerning VA's duty to notify 
claimants of inability to obtain records under the VCAA is 
found at 38 C.F.R. § 3.159(e) as amended and is applicable to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date.  See 66 Fed. Reg. 45,620 and 
45,631-45,632 (Aug. 29, 2001).  As amended, 38 C.F.R. 
§ 3.159(e) provides:

(1) If VA makes reasonable efforts to 
obtain relevant non-Federal records but 
is unable to obtain them, or after 
continued efforts to obtain Federal 
records concludes that it is reasonably 
certain they do not exist or further 
efforts to obtain them would be futile, 
VA will provide the claimant with oral or 
written notice of that fact. VA will make 
a record of any oral notice conveyed to 
the claimant. For non-Federal records 
requests, VA may provide the notice at 
the same time it makes its final attempt 
to obtain the relevant records. In either 
case, the notice must contain the 
following information: (i) The identity 
of the records VA was unable to obtain; 
(ii) An explanation of the efforts VA 
made to obtain the records; (iii) A 
description of any further action VA will 
take regarding the claim, including, but 
not limited to, notice that VA will 
decide the claim based on the evidence of 
record unless the claimant submits the 
records VA was unable to obtain; and (iv) 
A notice that the claimant is ultimately 
responsible for providing the evidence.

(2) If VA becomes aware of the existence 
of relevant records before deciding the 
claim, VA will notify the claimant of the 
records and request that the claimant 
provide a release for the records. If the 
claimant does not provide any necessary 
release of the relevant records that VA 
is unable to obtain, VA will request that 
the claimant obtain the records and 
provide them to VA.

In this case, the veteran has not identified with the 
required specificity any documents that might be obtain in an 
effort to assist him in reopening his claim.  Therefore, the 
notification duties contained in 38 C.F.R. § 3.159(e) as 
amended do not apply to this situation.

II.  Merits of Request to Reopen Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (2001).  Also, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (2001).

In a July 1990 decision, the Board determined that the 
veteran had not submitted new and material evidence to reopen 
his claim of entitlement to service connection for a low back 
disorder either as incurred directly during service or as 
secondary to his service-connected cervical spine disorder.  
That decision was final.  38 U.S.C.A. § 7104 (West 1991); 
38 C.F.R. § 20.1100 (2001).  The claim may be reopened upon 
the submission of new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (2001).

New and material evidence means evidence not previously 
submitted to agency decision-makers that bears directly and 
substantially upon the specific matter under consideration.  
Such evidence must be neither cumulative nor redundant, and 
by itself, or in connection with evidence previously 
assembled, must be so significant that it need be considered 
in order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The credibility of the evidence is presumed for 
the purpose of reopening.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The Board notes that the revised regulation contained in 
38 C.F.R. § 3.156(a) contains a slightly different definition 
of new and material evidence.  However, the revised 
definition applies only to claims to reopen a finally decided 
claim received on or after August 29, 2001.

First, it must be determined whether new and material 
evidence has been presented under 38 C.F.R. § 3.156(a).  If 
new and material evidence has been presented, then the claim 
is reopened.  When it must be determined whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, "the credibility of the [new] 
evidence" is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  The new and material evidence must be presented 
or secured since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

The evidence of record at the time of the Board's July 1990 
disallowance of the claim consisted of service medical 
records, VA and private outpatient treatment records, and 
reports and clinical records of VA hospitalizations.  The 
Board found then, and now finds, that none of such records 
suggest that the veteran's disability from herniated nucleus 
pulposus at L5-S1 was incurred in service or was proximately 
due to or the result of a service-connected disability.  
Spina bifida occulta at L5 had been identified during an 
examination in December 1974 but was apparently asymptomatic, 
as the veteran denied symptoms of recurrent back pain when he 
underwent a separation medical examination in July 1975.  
Prior to his separation from service in 1982, the veteran 
underwent several thorough medical examinations.  His 
complaints pertained mainly to his cervical spine.  There 
were no complaints pertaining to his low back or lower 
extremities.  Nor were there clinical findings of a low back 
disorder.  It appears from the record that the onset of the 
veteran's low back symptoms was several years after his 
separation from service.  This finding is supported by a 
statement contained in an October 1985 hospital summary to 
the effect that the veteran had a six-week history of low 
back pain of sudden onset after attempting to lift a heavy 
object.

The evidence submitted by the veteran or otherwise obtained 
since the Board's July 1990 decision consists of private 
medical records, a duplicate copy of the summary of the 
veteran's VA hospitalization in September and October 1985, 
an X-ray report addressing the veteran's low back, and notes 
of private outpatient treatment.

The duplicate copy of the VA hospital summary is not new.  
The same summary was of record and was considered at the time 
of the Board's July 1990 decision.

A VA X-ray report received by the RO in July 1995 and dated 
in October 1985 prior to the veteran's first back surgery 
showed no evidence of degenerative disc disease, spondylosis, 
or degenerative joint disease.

The records of private outpatient treatment received since 
July 1990 are new in the sense that they had not been 
considered by agency decisionmakers at the time of the 
Board's July 1990 decision.  However, such records are 
cumulative of evidence already in the record  which showed 
that the veteran had back and leg pain as a result of a back 
disorder diagnosed as herniated nucleus pulposus and L5-S1.  
Further, such records are not material, as they are not 
probative of the issue of whether the veteran incurred the 
low back disorder in service, or whether the low back 
disorder is proximately due to or the result of a service-
connected disability.

As the evidence submitted or otherwise obtained since the 
Board's July 1990 decision is not both new and material, the 
Board concludes that the claim for direct and secondary 
service connection for a low back disorder is not reopened.

VA has a duty under 38 U.S.C.A. § 5103(a) to advise a 
claimant of the new and material evidence needed to complete 
the claim for benefits.  Graves v. Brown, 8 Vet. App. 522, 
525 (1995).  This obligation depends on the particular facts 
of the case and the extent to which the Secretary has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  Here, the RO fulfilled this obligation in its rating 
decision and the statement of the case, which explained that 
new and material evidence was needed to reopen the claim, and 
indicated what would constitute such evidence.  Furthermore, 
by this decision, the Board informs the veteran of the type 
of new and material evidence needed to reopen the claim.


ORDER

The claim of entitlement to service connection for a low back 
disorder, diagnosed as post-operative herniated nucleus 
pulposus at L5-S1, with spina bifida, is not reopened.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

